Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 13-14, 20, 23 Are currently amended.
Claims 2, 24 are cancelled.
Claims 3-4, 6-8, 11, 15-19, 21-22 are original.
Claim 9-10, 12, 25-26 are previously presented.
Claim 27 is new.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.

Applicant argues that Choi fails to disclose wherein the multi-sheet component is made from dielectric materials. 

This is not found persuasive because in the combination presented below Wales remedies this deficiency. Furthermore, the amendment necessitated a new grounds of rejection in view of Tunis, III.

Applicant argues that Choi does not disclose wherein the multi-sheet component is made from dielectric materials.


Furthermore, Applicant has not captured whereby electrical connection is prevented from one side of the door to the other and/or that the door is a net electrical insulator and not conductive to electricity in the form of alternating or direct current.  At a certain time-dependent voltage most materials will conduct over specific thicknesses depending on their resistivity, which remains unclaimed, as related to the dielectric permittivity, which is also unclaimed.
Moreover, this is further not found persuasive because claim 12 is rejected under the combination Choi/Wales and no rejection is presented in this OA that relies on Choi/Bradac.

Applicant argues that Choi does not teach every limitation of claim 4 as amended.

This is not found persuasive because claim 4 is rejected under 35 U.S.C. 103 obviousness as amended into claim 1 as unpatentable in view of Choi/Welles.

Applicant argues that Choi does not tech joining the two sheets by chemical bonding because adhesive is not analogous to physical bonding/mechanical fastening.

This is not found persuasive because it is a mere allegation of non-equivalence without facts, reasoning or evidence of a difference or differences between adhesive providing bonding that is not physical or fastening that is not mechanical.  Examiner has interpreted that adhesives form a chemical 
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Applicant argues that Choi does not teach a gap spaced between two sheets filled with material that is chemically/physically bonded to the first/second strengthening layers. Applicant argues that connecting the two sheets as claimed allows for reduced dielectric hazards as a metal perimeter is not needed to hold the door together.

This is not found persuasive because the amended claim 4 is rejected in view of the combination Choi in view of Wales.  Choi renders obvious wherein the two sheets are joined by chemical bonding, physical bonding or mechanical fastening which are taken as obvious variants as understood by one of ordinary skill in the art before the effective filing date.  Choi disclose an adhesive which is taken as chemical bonding/physical bonding/mechanical fastening.  
Moreover, adhesives are taken as dielectric materials as compared to air/vacuum as well.  See Yao (US 2003/0129379) [0002] and [0169].

Applicant’s arguments are persuasive regarding the Kermorvant reference and such rejections are withdrawn in view of the claim amendments.

Applicant argues that Conrad is not reasonably pertinent to the problem Applicant is trying to solve, namely manufacturing a strong multi-sheet component which will be utilized as a door.

Conrad is reasonably pertinent to the problem of optimization of strength of composite doors.  Conrad, which it utilized in the below rejections for some claimed combinations, is in the same field of sheet material strength optimizations.  While Conrad does not recognize that such sheets are for door manufacture, the primary reference Cohen and the combinations presented are combinations of references in the same field of endeavor; sheet design.  Conrad is reasonably pertinent to the problem Applicant was trying to solve because while not related to doors, it is related to strengthening sheets and that the sheet manufactured in combinations with Choi/Wales is a limitation of the intended use/article worked upon.  That the multi-layered/composite sheet of Choi/Wales/Fumey/Cox/Conrad is utilized as a door is a type of intended use or manner of operating the claimed structures with limited patentable weight in a product claim.  Furthermore, the Conrad reference does not appear in the claim 1 or 4 so this argument is only relevant for the claims 8-9 and 11; 18-22.

Regarding 8-9, 11, the word door does not appear in the claimed subject matter, so even as a limitation of the article worked upon/intended use/manner of operating as receiving patentable weight, it is given limited patentable weight in a product claim.  See MPEP 2173.05(p) and 2114(II).

Claim 20 does indeed mention the word door, however, one of ordinary skill in the art would have looked to the composite/laminate sheet art for ways to strengthen a door made of such materials in such fashions to combine Conrad with Choi to arrive at the claimed invention before the effective filing date.  Therefore, the combination of Conrad with other references to Choi’s door to arrive at the claimed invention before the effective filing date is a reasonable interpretation/reading of the teachings of the references for all that they contain.
.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 3-13, 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term dielectric materials is unclear, vague and indefinite.  It is unclear the scope of a dielectric material and what dielectric constant a material must have to be considered a dielectric material.  For the purposes of compact prosecution, Examiner has taken it that any material with a dielectric constant greater or lower than air at any energy is taken as a dielectric material.
27, it is unclear from the claim language the difference between partially and fully recessed door handles.  Examiner has interpreted that any degree of recessing is taken to read on that the door handle is fully recessed (it does not protrude from the surface of the door).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 12-13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0133261) and further in view of Wales (US 2011/0240064).

1, Choi discloses a component (see door) comprising: a multi-sheet component (see composite blast door of [0031]); wherein the multi-sheet component is a hinged door (see hinges 44 of [0046]), wherein the multi-sheet component includes at least one gap between two sheets of the multi-sheet component (see Fig. 1 – Examiner has interpreted that the gap may be void or filled as the claim language is open to additional structures);
Wherein the at least one gap is 1.5 inches (see [0031], the door should be at least 2.5 in thick with the layers only .125 in thick – 2.50(.125)*2=2.25 in > 1.5 in, the disclosed door reads on the claimed subject matter implicitly as a species within the claimed genus); thereby providing a multi-sheet component with increased stiffness and reduced dielectric hazards, weight, and depth (Examiner has interpreted the increased stiffness and reduced weight/depth to be as compared to a non-gap containing multi-sheet door).
Choi does not disclose wherein the multi-sheet component is made from dielectric materials. 
In the same field of endeavor of dielectric material formed objects (See title, [1093]), Wales discloses wherein the multi-sheet component is made from dielectric materials (see low dielectric constant materials of [1093]);
Wherein at least one sheet of the multi-sheet component is thermoformed (Id.).
To add the dielectric materials of Wales to the door of Choi would have been obvious to one of ordinary skill in the art before the effective filing date as the selection of a known design for its intended use.
Wales discloses that fluoropolymers generally possess improved heat resistance, low dielectric constant, thereby making them suitable for electrical applications.  [1087]. This was desirable in Choi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the low dielectric constant and thermoformed capabilities of Wales with the door of Choi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for 

Regarding claim 3, Choi discloses wherein the at least one gap between the at least two sheets contains a core material.  See energy absorbing material 18 of [0046].

Regarding claim 4, Choi discloses wherein the at least two sheets are joined by chemical/physical bonding.  [0032].  Examiner has interpreted that the bonding by adhesive is chemical/physical bonding as understood by one of ordinary skill in the art.

Regarding claim 5, Choi discloses wherein the at least one sheet is made from impact-resistant materials.  See [0009]; [0029]-[0031].  These materials are interpreted as impact-resistant materials as understood by one of ordinary skill in the art before the effective filing date.

Regarding claim 12, the combination Choi/Wales discloses all of the features of the claimed door and therefore would deflect less than about 0.9 inches under a 200 lb. load in any direction when installed in a platform.  The Examiner notes that the door has a similar composition as claimed by Applicant (i.e. multi-sheet component with a gap >1.5 inches, dielectric material, etc.) which would result in the claimed property (deflecting less than .9 inches under a 200-lb load).  The burden is on Applicant to prove otherwise.  In re Fitzgerald 215 USPQ 594. In addition, the presently claimed properties would obviously have been present once the multi-sheet component with a gap of at least 1.5 inches that is a hinged door product is provided.  In re Best, 105 USPT at 433, footnote 4 (CCPA 1977).

13, Choi discloses wherein the multi-sheet component has a front sheet and back sheet and the back is corrugated.  See cited portions of Choi.  Choi further discloses wherein the corrugation on the front sheet extends into the component to meet the corrugation on the back sheet. See cited portions of Choi.
Choi does not discloses wherein the height of the corrugation on the back sheet is approx. half of the overall component cross-section.
See MPEP 2144 regarding the obviousness of change in size or dimension of a component.  
While the reference does not explicitly disclose the specific thickness of the corrugation of the back sheet as approx. half of the overall cross-section it would have been obvious to one of ordinary skill in the art at the time of the invention to change the frusta base diameters of the door, since such a modification would have involved a mere change in size or dimension of a component.
The meeting of the corrugation is interpreted as creating a mounting location on the front sheet to mount conductive hardware through; and wherein the mounting location is fully recessed into the front sheet with raised surfaces surrounding it; thereby shielding the conductive hardware from contacting a conductor greater than the width of the corrugation on the front sheet.
The Examiner notes that the Choi/Wales combination has a similar composition as claimed by Applicant (i.e. a corrugated multi-sheet component wherein the height of the corrugation on the back sheet is ca. half of the overall component cross-section) which would result in the claimed property (a mounting location is fully recessed into the front sheet with raised surfaces surrounding it; thereby shielding the conductive hardware from contacting a conductor greater than the width of the corrugation on the front sheet).  The burden is upon the Applicant to prove otherwise.  In re Fitzgerald 205 USPT 594.  In addition, the presently claimed properties would have obviously been present once the corrugated multi-sheet component wherein the height of the corrugation on the back sheet is ca. ½ 
Therefore, it would have been obvious to one of ordinary skill in the art to perform a change in size or dimension of the back sheet corrugation size as the claimed size was an art-recognized variable for modification and would have been a mere change in size or dimension of a component to one of ordinary skill in the art before the effective filing date.  Doing so would have been a result-effective variable with strength and acoustic performance as disclosed in the cited references.

Regarding claim 26, Choi teaches the core material is vaporized aluminum (also known as aluminum foam, see [0030]-[0031]).

Claim 2, 7, 10 are rejected under 35 U.S.C. 103 as being rendered obvious over Choi (US 2013/0133261) and further in view of Wales (US 2011/0240064) and Cox (US 2015/0165724).

Regarding claim 2, the combination Choi/Wales does not disclose wherein at least one sheet is corrugated.
In the same field of endeavor of door design, Cox discloses wherein at least one sheet is corrugated.  See abs.
Cox had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.  [0004].  This was desirable in Choi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the corrugated door of Cox with the composite door of Choi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.

Regarding claim 7, the combination Choi/Wales does not disclose wherein the multi-sheet component includes a frustum corrugation, a ribbed corrugation and/or a domed corrugation.
In the same field of endeavor of door design, Cox discloses wherein the multi-sheet component includes a frustum corrugation, a ribbed corrugation and/or a domed corrugation. See Fig. 3-4.
Cox had the benefit that it allowed for the improvement to strength of the door and made it resistant to thickness compression. [0004].  This was desirable in Choi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the corrugate door of Cox with the composite door of Choi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.

Regarding claim 10, the combination Choi/Wales does not disclose wherein the multi-sheet component includes a conical frustum corrugation with partial frusta along the edges of the multi-sheet component.
Examiner has interpreted that partial frusta to be an incomplete conical shape, such that only part of the cone is present, i.e. a truncated cone would read on the claimed subject matter.
In the same field of endeavor of door design, Cox discloses wherein a multi-sheet component includes a conical frustum corrugation with partial frusta along the edges of the multi-sheet component.  See embodiment of Fig. 3-4, the edges have partial frusta.
Cox had the benefit that it allowed for the improvement to strength of the door and made it resistant to thickness compression. [0004].  This was desirable in Choi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the corrugated door of Cox with the composite door of Choi to arrive at the claimed invention before the .

Claims 8-9, 11, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0133261) and further in view of Wales (US 2011/0240064), Fumey (US 5616891), Cox (US 2015/0165724) and Conrad (US 3089191).

Regarding claim 8-9, 11, the combination Choi/Wales does not disclose wherein the multi-sheet component includes a conical frustum corrugation; and wherein the frusta have base diameters of about 2-4 in.
In the same field of endeavor of door design, Fumey discloses wherein the multi-sheet component includes a conical frustum corrugation.  Figs. 1-3.  
See MPEP 2144 regarding the obviousness of a change in size or dimension.  Fumey does not disclose the specific base diameters/size/heights of the conical frustum corrugation but inherently has some size/base diameter/height associated therewith.
The Fumey reference recognizes that the size of the individual cells may vary.  Col. 2, ll. 67-col. 3, ll. 11.
In the same field of endeavor of door design, Cox discloses conical frustum corrugations.
Cox had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.  [0004].  This was desirable in Choi.
While the references do not specifically disclose the specific frusta base diameters, it would have been obvious to one of ordinary skill in the art at the time of invention to change the frusta base diameters of the door, since such a modification would have involved a mere change in size or dimension of a component.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the conical frustum corrugation of Cox and Fumey with the vehicle door of Choi and to perform routine optimization and/or a change in size or dimension on the cross-section which maps one-to-one with the base diameter/height which are art-recognized variables for modification and would have been a change in size/dimension of a component to one of ordinary skill in the art before the effective filing date.  Doing so would have been a result-effective variable with strength and acoustic performance as disclosed in the cited references (see acoustic performance of Cox and strength of Conrad).

	Regarding claim 20, Choi discloses a component (door) for a utility vehicle, comprising: a hinged door (see hinge of cited portions) with an outer surface and an inner surface.
	Choi does not disclose wherein the door/component is made from dielectric materials.
	In the same field of endeavor of door design, Wales discloses wherein the door is made from dielectric materials.  See cited portion of Wales.
	Wales discloses that fluoropolymers generally posses improved heat resistance, low dilectric constant, thereby making them suitable for electrical applications.  [1087].  This was desirable in Choi.
The combination Choi/Wales does not disclose wherein the outer surface and the inner surface are separated by corrugation.
In the same field of endeavor of door design, Fumey discloses wherein the multi-sheet component includes a conical frustum corrugation.  Figs. 1-3.  
See MPEP 2144 regarding the obviousness of a change in size or dimension.  Fumey does not disclose the specific base diameters/size/heights of the conical frustum corrugation but inherently has some size/base diameter/height associated therewith.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the corrugation of Fumey and the low dielectric constant and thermoformed capabilities of Wales with the door of Choi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of a door suitable for electrical applications.

Regarding claim 21, the combination Choi/Wales/Fumey renders obvious wherein the corrugation is a frustum corrugation.  See cited portions of Fumey.

Regarding claim 22, the combination Choi/Wales/Fumey does not disclose wherein the frusta have base diameters of between about 2 and about 4 inches.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tunis, III (US 2015/0268009) and further in view of Girard (US 2016/0049754).

Regarding claim 14, Tunis, III. discloses a method for manufacturing a multi-sheet component with at least a first and a second sheet for a utility vehicle (any vehicle can be considered a utility vehicle as understood by one of ordinary skill in the art before the effective filing date), comprising:
Forming the first sheet (see [0067]) and manufacturing the second sheet onto the first sheet using lamination (Id.) (only one of the method is required by the Markush grouping); and wherein the multi-sheet component is a hinged door.
See MPEP 2144 regarding the obviousness of result-effective variables. To substitute the metal surfaces/plates of Tunis, III with plastic would have been a substitution of known equivalents in the field 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the door/structure of Tunis III with the materials and in consideration of the impendence variable to arrive at the claimed invention before the effective filing date because doing so would have been the modification of an art-recognized result-effective variable, where the increased impendence was desirable such as to minimize electrocution hazards.

Regarding claim 15, Tunis, III discloses further including the step of inserting a core material (see ballistic material of abs, [0018]) between the sheets when manufacturing the second sheet to the first sheet.

Regarding claim 16, Tunis, III discloses wherein the sheets are joined by chemical bonding (see adhesive bonding of [0059]).

Regarding claim 17, Tunis III does not discloses wherein at least one sheet is made from dielectric materials, including reinforced thermosets, unreinforced thermosets, reinforced thermoplastics, and/or unreinforced thermoplastics.  
In the same field of endeavor of structural supports, Girard discloses a plastic structure which has varied impedance.  Examiner has interpreted that the plastic of Girard is an unreinforced thermoplastic material in some embodiments and a reinforced thermoplastic in others.  See [0053] .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tunis, III (US 2015/0268009) and further in view of Girard (US 2016/0049754), Fumey (US 5616891), Cox (US 2015/0165724) and Conrad (US 3089191).

Regarding claim 18, the combination Tunis III/Girard does not disclose a conical frustum corrugation in at least one sheet. 
In the same field of endeavor of door design, Fumey discloses wherein the multi-sheet component includes a conical frustum corrugation.  Figs. 1-3.  
See MPEP 2144 regarding the obviousness of a change in size or dimension.  Fumey does not disclose the specific base diameters/size/heights of the conical frustum corrugation but inherently has some size/base diameter/height associated therewith.
The Fumey reference recognizes that the size of the individual cells may vary.  Col. 2, ll. 67-col. 3, ll. 11.
In the same field of endeavor of door design, Cox discloses conical frustum corrugations.
Cox had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.  [0004].  This was desirable in Choi.
While the references do not specifically disclose the specific frusta base diameters, it would have been obvious to one of ordinary skill in the art at the time of invention to change the frusta base diameters of the door, since such a modification would have involved a mere change in size or dimension of a component.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the conical frustum corrugation of Cox and Fumey with the door of Tunis III and to perform routine optimization and/or a change in size or dimension on the cross-section which maps one-to-one with the base diameter/height which are art-recognized variables for modification and would have been a change in size/dimension of a component to one of ordinary skill in the art before the effective filing date.  Doing so would have been a result-effective variable with strength and acoustic performance as disclosed in the cited references (see acoustic performance of Cox and strength of Conrad).

Regarding claim 19, the combination Tunis III/Girard does not disclose further including the step of forming a conical frustum corrugation in the first sheet when forming the first sheet. 
The combination Tunis III/Fumey/Cox renders obvious the step of forming a conical frustum corrugation in the first sheet when forming the first sheet.  See cited portions of Fumey/Cox.
The combination Tunis III/Fumey/Cox does not disclose wherein the frusta have base diameters of between about 2 to about 4 inches.  One of ordinary skill in the art would necessarily have selected a frusta base diameter/height in order to implement the door of Choi/Fumey/Cox.
	See MPEPE 2144 regarding the obviousness of change in size or dimension of a component and routine optimization.  To change the size of the base diameters would have been considered a routine optimization of a result-effective variable with the strength of the door of an art-recognized variable to one of ordinary skill in the art before the effective filing date.
	Doing so had the benefit of increasing the strength of the door.  This was desirable in Tunis III.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the conic frustum formation of Fumey/Cox with the door of Tunis III and to perform routine optimization on the .

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tunis III (US 2015/0268009) and further in view of Girard (US 2016/0049754) and Wales (US 2011/0240064).

Regarding claim 17, Tunis III does not disclose wherein at least one sheet if made from dielectric materials, including reinforced thermosets, unreinforced thermosets, reinforced thermoplastics, and/or unreinforced thermoplastics.
In the same field of endeavor of door manufacturing, Wales discloses wherein at least one sheet is made from dielectric materials, including unreinforced thermoplastics. [1093].  That Wales is silent as to the reinforcement of the thermoplastic is taken to satisfy the broadest reasonable interpretation on an unreinforced thermoplastic.
Wales discloses that fluoropolymers generally posses improved heat resistance, low dilectric constant, thereby making them suitable for electrical applications.  [1087].  This was desirable in Tunis III.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the low dielectric constant and thermoformed capabilities of Wales with the door of Tunis III to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of a door suitable for electrical applications.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0133261) and further in view of Tunis, III (US 2015/0268009) and Cox (US 2015/0165724).

Regarding claim 23, Choi discloses a method for manufacturing a component for a utility vehicle.  See cited portions of Choi.
Choi does not expressly disclose that the component (door) is formed using digital light synthesis, injection molding, infusion, compression molding, and/or 3D printing.
In the same field of endeavor of door manufacturing, Tunis III discloses that the door is manufactured by lamination, which is taken as a type of compression molding, as understood by one of ordinary skill in the art before the effective filing date.
The combination Choi/Tunis III renders obvious wherein the component is a hinged door; wherein the component is manufactured using dielectric materials.
The combination Choi/Tunis III does not disclose wherein the component includes corrugation.
In the same field of endeavor of door manufacturing, Cox discloses wherein the multi-sheet component includes a frustum corrugation, a ribbed corrugation and/or a domed corrugation. See Fig. 3-4.
Cox had the benefit that it allowed for the improvement to strength of the door and made it resistant to thickness compression. [0004].  This was desirable in Choi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the corrugate door of Cox and the dielectric materials of Tunis III with the composite door of Choi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0133261) and further in view of Tunis, III (US 2015/0268009), Cox (US 2015/0165724) and Fumey (US 5616891).

25, the combination Choi/Tunis III/Cox discloses wherein the corrugation is a conical frustum corrugation.
The combination Choi/Tunis III/Cox does not disclose wherein the frusta have base diameters of about 2 and about 4 inches.
In the same field of endeavor of door design, Fumey discloses wherein the multi-sheet component includes a conical frustum corrugation.  Figs. 1-3.  
See MPEP 2144 regarding the obviousness of a change in size or dimension.  Fumey does not disclose the specific base diameters/size/heights of the conical frustum corrugation but inherently has some size/base diameter/height associated therewith.
The Fumey reference recognizes that the size of the individual cells may vary.  Col. 2, ll. 67-col. 3, ll. 11.
In the same field of endeavor of door design, Cox discloses conical frustum corrugations.
Cox had the benefit that it allowed for the improvement of the strength of the door and made it resistant to thickness compression.  [0004].  This was desirable in Choi.
While the references do not specifically disclose the specific frusta base diameters, it would have been obvious to one of ordinary skill in the art at the time of invention to change the frusta base diameters of the door, since such a modification would have involved a mere change in size or dimension of a component.
It is well-known in the art of door manufacture that addition of a conical frustum enhances the strength of the door.  See Conrad col. 2, ll. 33-44.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the conical frustum corrugation of Cox and Fumey with the vehicle door of Choi and to perform routine optimization and/or a change in size or dimension on the cross-section which maps one-to-one with the base diameter/height which are art-recognized variables for modification and would have been a .

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0133261) and further in view of Wales (US 2011/0240064) and Wagner (US 5538679).

Regarding claim 27, the combination Choi/Wales does not disclose wherein the multi-sheet component includes a handle that is fully recessed.
In the same field of endeavor of door design, Wagner discloses that composite door handles may be recessed.  See col. 6, ll. 60.
Wagner discloses that the additives (including dielectric additives) improved the conductivity and reinforced the properties of the resulting composite products.  Col. 6, ll. 32-38.  This was desirable in Choi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine recessed door handle of Wagner with the door of Choi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was the selection of a known design for its intended use and improved the properties of the resulting composite products.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712